Citation Nr: 1719135	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected major depressive disorder with generalized anxiety disorder.

2.  Entitlement to service connection for a nasal disability, claimed as sinusitis and allergic rhinitis.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder with generalized anxiety disorder.

4.  Entitlement to an initial compensable rating for left leg shin splints.

5.  Entitlement to an initial compensable rating for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from June 2006 to November 2006 and from August 2008 to August 2009.  The Veteran had service in the Southwest Asia Theater of operations, in Kuwait, between November 2008 and August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Muskogee, Oklahoma.

The Board notes that the Veteran testified before a Veterans Law Judge (VLJ) in an October 2013 hearing and such hearing transcript is associated with the claims file.  In an April 2016 letter, the Veteran was informed that the VLJ who conducted his hearing was currently unavailable to participate in a decision in his appeal, and that his appeal would be reassigned to another VLJ.  The Veteran was informed that he could request another optional Board hearing.  The letter noted that if the Veteran did not respond within 30 days from the date of the letter the Board would assume he did not want another hearing.  The Veteran has not indicated that he would like another hearing.  As such, the Board may proceed on the appeal.

This case was originally before the Board in April 2015 when a service connection claim for a thoracic spine disability was denied.  The Veteran's remaining claims for service connection for left knee, right knee, mental, gastrointestinal, nasal, and hypertension disabilities and increased rating claims for his service-connected left and right shin splints were remanded for further development.  

In January 2016, the Appeals Management Center granted service connection for right knee limitation of extension with shin splints, left knee limitation of flexion with shin splints, right knee limitation of flexion with shin splints, and a major depressive disorder.  Thus these issues are no longer in appellate status.  

Additional development was completed with respect to the Veteran's service connection claims for gastrointestinal, nasal, and hypertension disabilities, and with respect to his increased rating claims for left and right leg shin splints.  The RO issued a supplemental statement of the case in January 2016 and the appeal is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Gastrointestinal Disability and Hypertension-  As noted the above, the Veteran was recently granted, in a January 2016 rating decision, service connection for a major depressive disorder with generalized anxiety disorder.  The Veteran, through his representative, has asserted service connection for a gastrointestinal disability and hypertension on a direct basis, and alternatively, as secondary to his now service-connected psychiatric disability.  See March 2017 Appellant's Post-Remand Brief.  

With respect to his hypertension claim, the Board notes that post-service treatment records reflect an elevated blood pressure as early as September 2010 and a diagnosis of hypertension in December 2010 (slightly over a year following separation from service in August 2009).  The Veteran has not been afforded a VA examination with respect to this issue. Additionally, with respect to his gastrointestinal claim, although an April 2011 VA examination noted that the Veteran had experienced gastroenteritis which had resolved, the Veteran continues to complain of ongoing stomach problems.  On remand, the Board finds that VA examinations and opinions should be obtained with respect to these two issues.

Nasal Disability- The Veteran was afforded a November 2015 VA examination for his nasal disability, claimed as sinusitis and allergic rhinitis.  The VA examiner provided a negative nexus opinion rationalizing that the Veteran was only treated two times in service for sinusitis and there is no evidence that would make one expect symptoms to persist long term.  Nevertheless, the Veteran was diagnosed with chronic sinusitis.  Therefore, the VA examiner essentially contradicts his own opinion that the Veteran did not have long term symptoms of sinusitis when he diagnosed the Veteran with chronic sinusitis.  No rationale was provided for the allergic rhinitis portion of the opinion.

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Thus, on remand, addendum opinions should be obtained to properly address the Veteran's nasal disability claim.  

Initial Compensable Ratings for Right and Left Shin Splints-  The Veteran was granted service connection for his right and left shin splints in a December 2011 rating decision. Non compensable ratings were assigned for each leg, effective August 31, 2009, under diagnostic codes (DCs) 5099-5020.  The Veteran perfected appeals with respect to the ratings assigned.  During the pendency of this appeal the Veteran also perfected appeals with respect to service connection claims for his right and left knees.  In a January 2016 rating decision, the Appeals Management Center (AMC) separately awarded service connection for (1) right knee limitation of extension with right leg shin splints DC 5261, (2) left knee limitation of flexion with left leg shin splints DC 5257 and (3) right knee limitation of flexion with shin splints DC 5260; all effective December 6, 2010.  His separately service-connected shin splints were then in effect "discontinued" as their noncompensable ratings were limited to be in effect from August 31, 2009 to December 6, 2010.  They were then combined by the AMC into the newly service-connected knee disorders.

The Board notes however, that the Veteran's separately service-connected shin disabilities encompass separate symptomatology not related to his now service-connected right and left knees.  At the time of the December 2011 grant of service connection for his shin splints, an April 2011 VA examination notes reports by the Veteran of flare-ups of bilateral shin pain alleviated with aspirin and rest. The Veteran described his pain as his bones and muscle aching. 

Although the AMC essentially discontinued the Veteran's ratings for his shins (by combining them with his now service-connected knees), the Board finds that the issues on appeal encompass ratings for the Veteran's right and left shins since August 31, 2009 to the present.  His now service-connected right and left knee ratings are not before the Board at this juncture since the ratings assigned for those disabilities have not been appealed. 

The Board notes that the RO has rated the Veteran's shin splints as noncompensable by analogy to Diagnostic Code 5020, which pertains to synovitis. However, the Board finds that the Veteran's disability picture is more appropriately rated under Diagnostic Code 5311.  Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73 (2016).  The flexor digitorum longus muscle is in Muscle Group XI. See 38 C.F.R. § 4.73 (Diagnostic Code 5311).  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf. The functions of these muscles include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Id.  Under Diagnostic Code 5311, slight muscle damage warrants a noncompensable rating. The next higher, 10 percent rating is assigned for moderate muscle damage.  Higher ratings under this diagnostic code contemplate more severe injuries to the muscle. See, e.g., 38 C.F.R. § 4.56 (2016).  The Board finds that a VA muscle examination must be obtained to adequately evaluated the Veteran's symptoms associated with his bilateral shin splints.  Additionally, the Veteran's separate ratings for his shins should be "reinstated" rather than combined with his now service-connected knees.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his gastrointestinal and hypertension disabilities and their relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  
		
		The examiner should provide opinions on:
		
		Gastrointestinal Disability

(a)  The examiner should first provide an opinion as to whether there is objective evidence that the Veteran suffers a chronic disability/disorder of the gastrointestinal system. 

(b)  If a disability of the gastrointestinal system is identified, the examiner should state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gastrointestinal disability is caused by his service-connected major depressive disorder with generalized anxiety disorder.   

(d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's gastrointestinal disability is aggravated by his service-connected major depressive disorder with generalized anxiety disorder.  

If the Veteran's gastrointestinal symptoms cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

		Hypertension

(a)  Whether it is at least as likely as not (i.e., there is at least a 50% probability) that his hypertension, had its onset in service or is otherwise medically related to in-service injury or disease. 

(b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected major depressive disorder with generalized anxiety disorder.   

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected major depressive disorder with generalized anxiety disorder.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  Return the Veteran's claims file to the examiner who conducted his VA nasal examination in November 2015, or to a qualified medical professional if the November 2015 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current allergic rhinitis disability, had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service exposure to sandstorms while in Kuwait. 

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current sinusitis disability, had its onset during the Veteran's active service or is otherwise causally related to his service, to include in-service exposure to sandstorms while in Kuwait and/or treatment for sinusitis. 

The examiner must provide a rationale for any opinions expressed.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.

3.  Schedule the Veteran for an examination to determine the current nature and extent of his right and left shin splints.  [Please note his right and left knee disabilities are not currently on appeal.] The claims folder should be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed.

If Disability Benefits Questionnaires (DBQs) are utilized, the examiner should be provided with the DBQ for a muscle examination.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




